--------------------------------------------------------------------------------


EXHIBIT 10.60

February 8, 2001

Ultramar Diamond Shamrock Corporation
6000 N. Loop 1604 W.
San Antonio, TX 78249
Attention: Steve Blank, Vice President and Treasurer

Dear Ladies and Gentlemen:

     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

     This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of November 1, 1996, as amended and supplemented from
time to time (the “Agreement”), between Morgan Guaranty Trust Company of New
York, London Branch (“Seller”) and Ultramar Diamond Shamrock Corporation, a
Delaware corporation (“Purchaser”). All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.

ARTICLE 1
PURCHASE OF THE STOCK

     Section 1.01. Purchase of the Stock. Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on February 8, 2001 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree (the “Trade
Date”), 10,000,000 shares (the “Number of Shares”) of the Purchaser’s common
stock, $.01 par value per share (“Common Stock”), for a purchase price equal to
$32.29 per share (the “Initial Purchase Price”); provided that if the Seller is
unable to borrow or otherwise acquire a number of shares of Common Stock equal
to the Number of Shares for delivery to the Seller on the Initial Settlement
Date, the Number of Shares shall be reduced to such number of shares of Common
Stock that the Seller is able to borrow or otherwise acquire. The Initial
Purchase Price shall be subject to adjustment and such adjusted amounts will be
payable as provided in Article 3 hereof.

     Section 1.02. Commission. The Purchaser hereby agrees to pay to J.P. Morgan
Securities Inc. a commission equal to $.04 per share in connection with the
Purchaser's purchase of the Number of Shares (the “Commission”).


--------------------------------------------------------------------------------


     Section 1.03. Delivery And Payment. On the third Business Day immediately
following the Trade Date (such third Business Day, the “Initial Settlement
Date”), the Seller shall deliver the Number of Shares to the Purchaser, upon
payment by the Purchaser to the Seller of an amount equal to the product of (x)
the sum of the Commission and the Initial Purchase Price and (y) the Number of
Shares, payable in immediately available funds by wire transfer to the account
of the Seller specified to the Purchaser no later than one Business Day prior to
the Initial Settlement Date.

     Section 1.04. Conditions To Seller’s Obligations. The Seller’s obligation
to deliver the Number of Shares to the Purchaser on the Initial Settlement Date
is subject to the condition that (a) the representations and warranties made by
the Purchaser in this Agreement shall be true and correct at and as of the date
hereof and the Initial Settlement Date and (b) Seller shall have received an
opinion of the counsel for the Purchaser, substantially to the effect set forth
in Exhibit C.

ARTICLE 2
DEFINITIONS

     Section 2.01. Definitions. (a) As used in this Confirmation, the following
terms shall have the following meanings:

     “Adjustment Amount” means with respect to (i) any Interim Adjustment Date,
the Interim Adjustment Amount and (ii) the Expiration Date, the Purchaser
Adjustment Amount.

     “Adjustment Date” means any Interim Adjustment Date or the Expiration Date.

     “Adjustment Period” means, for any Adjustment Date, the period from and
including the later of (i) the Trade Date and (ii) any Interim Adjustment Date
prior to such Interim Adjustment Date, to and excluding such Adjustment Date;
provided that if such Adjustment Date is the Expiration Date, the Expiration
Date shall be included in the Adjustment Period.

     “Adjustment Settlement Date” means the third Business Day following any
Interim Adjustment Date; provided that if the Purchaser elects pursuant to
Section 3.02(b) to deliver Payment Shares, the Adjustment Settlement Date shall
be (i) the Trading Day immediately after the day on which the Seller informs the
Purchaser of the number of Payment Shares required to be delivered pursuant to
Section 3.02(b), (ii) the date the Purchaser delivers cash instead of Payment
Shares pursuant to Section 3.02(b)(ii) or (iii) if the Seller shall have elected
pursuant to Section 3.05 to require the Purchaser to comply with the
Registration Procedures contained in Exhibit B, the Registered Share Delivery
Date (as defined in clause (a) of Exhibit B).

2


--------------------------------------------------------------------------------


     “Agreement” has the meaning set forth in the second paragraph hereto.

     “Affiliated Purchaser” means any “affiliated purchaser” (as such term is
defined in Rule 10b-18) of Purchaser.

     “Alternative Termination Delivery Unit” means (i) in the case of a
Termination Event (other than a Merger Event) or Event of Default (as defined in
the Agreement), one share of Common Stock and (ii) in the case of a Merger
Event, a unit consisting of the number or amount of each type of property
received by a holder of one share of Common Stock in such Merger Event; provided
that if such Merger Event involves a choice of consideration to be received by
holders of the Common Stock, an Alternative Termination Delivery Unit shall be
deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.

     “Averaging Period” means the period from (but excluding) the Final
Discretionary Purchase Date until (and including) Expiration Date.

     “Bankruptcy Code” has the meaning set forth in Section 9.06.

     “Blackout Period” has the meaning set forth in Section 4.02(c).

     “Borrow Cost” means, for any date, the LIBOR Rate minus the Rebate Rate.

     “Business Day” means any day on which the Exchange is open for trading.

     “close of business” means, with respect to any Business Day, the close of
trading in the regular session of the Exchange on such day.

     “Closing Price” shall mean with respect to shares of Common Stock, the
closing sale price per share (or if no closing price is reported, the reported
last sale price) of such Common Stock as reported in the composite transactions
for the principal United States securities exchange on which such Common Stock
is then listed or, if such Common Stock is not listed on a United States
securities exchange, the average of the last reported independent bid and offer
prices per share of such Common Stock as reported in the composite transactions
for the principal United States market quotation system on which such Common
Stock is then admitted for trading; provided that if the hours of trading on
such exchange or quotation system are extended past 4:00 p.m., “Closing Price”
shall mean the last such reported prices at or prior to 4:00 p.m. or such other
time as the parties shall otherwise agree.

     “Commission” has the meaning set forth in Section 1.02.

3


--------------------------------------------------------------------------------

     “Common Stock” has the meaning set forth in Section 1.01.

     “Confirmation” has the meaning set forth in the first paragraph hereto.

     “Contract Period” means the period from (and including) the Trade Date
until (and including) the Expiration Date.

     “Daily Share Purchase Amount” means, for any Purchase Date, the number of
shares of Common Stock purchased by Seller pursuant to Section 4.01(a) or (b).
For the avoidance of doubt, the Daily Share Purchase Amount for any day that is
not a Purchase Date in the Contract Period shall be zero.

     “Default Notice Day” has the meaning set forth in Section 7.02.

     “Deficit Amount” means an amount equal to (i) the value of any shares of
Common Stock or Alternative Termination Delivery Units not delivered on a date
when otherwise deliverable hereunder as a result of provisos limiting deliveries
to the number of Maximum Delivery Shares and any authorized but unissued shares
of Common Stock not reserved for Other Transactions (such value to be equal to
the value ascribed to such shares or units in determining how many such shares
or units were originally required to be delivered), minus (ii) the amount of any
cash paid and the value determined pursuant to Section 3.04(b) of any shares or
units previously delivered with respect to such Deficit Amount pursuant to
Section 3.04 plus (ii) interest on each amount calculated pursuant to clause
(i), accruing and compounding daily at a rate equal to the LIBOR Rate plus 200
basis points, as calculated by the Seller, from and including the date when the
corresponding shares or units would otherwise have been required to be delivered
to but excluding the date upon which the corresponding portion of the Deficit
Amount is paid or delivered in full.

     “Deficit Share Delivery Date” means the third Business Day following the
determination of the value of the Deficit Shares by the Seller pursuant to
Section 3.04(b).

     “Deficit Shares” has the meaning set forth in Section 3.04(a).

     “Discretionary Purchase Period” means the period from (and including) the
Trade Date to (and including) the Final Discretionary Purchase Date.

     “Excess Borrow Cost” means, for any date which is not a Purchase Date, an
amount, so long as such amount is greater than zero, calculated in accordance
with the following formula:

4


--------------------------------------------------------------------------------



     (RS x IPP x ((ORR - RR) x FVFI) / 360

     where

     RS            =          the Remaining Shares as of such date;
     IPP           =          the Initial Purchase Price;
     ORR           =          the Rebate Rate for the Purchase Date immediately
                              preceding such date;
     RR            =          the Rebate Rate as of such date;
     FVFI          =          the Future Value Factor for such day; provided that
                              "n" in the definition thereof shall be the number of
                              calendar days from, but excluding, such day, to and
                              including the Expiration Date.





     “Exchange” means the New York Stock Exchange.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Expiration Date” means the Trading Day on which the Remaining Shares equal
zero.

     “Extended Settlement Date” means an Adjustment Settlement Date or the Final
Settlement Date, as applicable, in each case as extended pursuant to the
provisos in the definitions thereof.

     “Federal Funds Rate” means, for any day, the rate on such day for Federal
Funds, as published by Telerate on page 129, titled Federal Funds Rate, under
the column, “Open”; provided, that if any such day is not a New York Banking
Day, the Federal Funds Rate for such day shall be the Federal Funds Rate for the
immediately preceding New York Banking Day.

     “Final Adjustment Period” means the period from and including the later of
(i) the Trade Date or (ii) the last Interim Adjustment Date prior to the
Expiration Date, to and including the Expiration Date.

     “Final Discretionary Purchase Date” means the date 200 Trading Days
following the Trade Date; provided that such date shall be extended by a number
of Trading Days equal to the number of Trading Days for which purchases of
Common Stock by the Seller are suspended pursuant to Section 4.02.

     “Final Settlement Date” means the third Business Day following the
Expiration Date; provided that if the Purchaser elects pursuant to Section
3.01(b) to deliver Payment Shares, the Final Settlement Date shall be the
Trading Day immediately after (i) the day on which the Seller informs the
Purchaser of the number of Payment Shares required to be delivered pursuant to
Section 3.01(b), (ii) the date the Purchaser delivers cash instead of Payment
Shares pursuant to Section 3.02(a)(ii) or (iii) if the Seller shall have elected
pursuant to Section 3.05 to require the Purchaser to comply with the
Registration Procedures contained in Exhibit B, the Registered Share Delivery
Date (as defined in clause (a) of Exhibit B).

5


--------------------------------------------------------------------------------


     “Future Value Factor” means, on any day, an amount calculated according to
the following formula:


                              1 + ILIBOR x n/360

where

         ILIBOR        =           the Interpolated LIBOR Rate for such day; and
         N             =           the number of calendar days from, but excluding, such
                                   day, to, and including, the earlier of (i) the first
                                   Interim Adjustment Date following such day or (ii) the
                                   Expiration Date.



     “Indemnified Person” has the meaning set forth in Section 9.02.

     “Indemnifying Person” has the meaning set forth in Section 9.02.

     “Initial Purchase Price” has the meaning set forth in Section 1.01.

     “Initial Settlement Date” has the meaning set forth in Section 1.03.

     “Interest Adjustment Amount” means, for any Purchase Date in the Contract
Period, an amount (which may be positive or negative) calculated according to
the following formula:



                                      (SP-IPP) x FFR x DSA x n/360
where


         SP            =                 the Settlement Price per Share for such Purchase Date;
         IPP           =                 the Initial Purchase Price;
         FFR           =                 the Federal Funds Rate for such Purchase Date;
         DSA           =                 the Daily Share Purchase Amount for such Purchase
                                         Date; and
         n             =                 the number of calendar days in the period commencing on (but excluding) the
third Trading Day immediately following such day and ending on (and including)
the earlier of the third Trading Day immediately following (i) the first Interim
Adjustment Date following such day or (ii) the Expiration Date.




6


--------------------------------------------------------------------------------

     For the avoidance of doubt, the Interest Adjustment Amount shall be zero
for any day that is not a Purchase Date.

     “Interim Adjustment Amount” means, for any Interim Adjustment Date, an
amount equal to (i) the sum of the Settlement Prices for all Purchase Dates
during the corresponding Adjustment Period, minus (ii) the applicable Strike
Price multiplied by the sum of the Daily Share Purchase Amounts for all Purchase
Dates occurring during the corresponding Adjustment Period.

     “Interim Adjustment Date” means any date occurring prior to the Expiration
Date that is specified as such by the Seller pursuant to Section 3.02.

     “Interim Adjustment Trigger” means, for any date, the Interim Adjustment
Amount as of such date, calculated as if such date were an Interim Adjustment
Date, divided by the Closing Price for the Trading Day immediately preceding
such date.

     “Interpolated LIBOR Rate” means, for any day, the LIBOR rate for deposits
in U.S. dollars for the period commencing on (but excluding) such day and ending
on (and including) the earlier of the next Interim Adjustment Date or the
Expiration Date, as determined in good faith by the Seller by an interpolation
of published LIBOR rates for the relevant period, as such rates are published on
Telerate page 3750 as of 11:00 a.m., London time on such day (or such other page
as may replace that page on that service, or such other service as may be
nominated by the Seller as the information vendor, for the purpose of displaying
rates comparable to LIBOR); provided that if any such day is not a London
Banking Day, the LIBOR Rate for such day shall be the LIBOR Rate for the
immediately succeeding London Banking Day.

     “LIBOR Rate” means, for any day, the LIBOR rate for deposits in U.S.
dollars for the one month period commencing on such day, as such rates are
published on Telerate page 3750 as of 11:00 a.m., London time on such day (or
such other page as may replace that page on that service, or such other service
as may be nominated by the Seller as the information vendor, for the purpose of
displaying rates comparable to LIBOR); provided that if any such day is not a
London Banking Day, the LIBOR Rate for such day shall be the LIBOR Rate for the
immediately succeeding London Banking Day.

     “London Banking Day” means any day on which dealings in U.S. dollar
deposits are transacted in the London interbank market.

7


--------------------------------------------------------------------------------

     “Maximum Delivery Shares” means, for any date, 150,000,000 shares of Common
Stock, minus the net number of shares of Common Stock delivered by the Purchaser
to the Seller in respect of this Transaction on or prior to such date, plus the
net number of shares of Common Stock delivered by the Seller to the Purchaser in
respect of this Transaction on or prior to such date, minus the portion of the
Maximum Delivery Shares allocated on or prior to such date to other transactions
between the parties pursuant to a provision similar to the following proviso in
any agreement relating to any such other transaction (in each case subject to
appropriate adjustments to the Maximum Delivery Shares in the event of a
Potential Adjustment Event (as such term is defined in the 1996 ISDA Equity
Derivatives Definitions), a Merger Event or any adjustment of the type described
in Section 8.02); provided that the Purchaser may, if the number of Maximum
Delivery Shares is insufficient to permit complete settlement of this
Transaction, allocate additional shares of Common Stock to the Maximum Delivery
Shares for this Transaction from the then-applicable Maximum Delivery Shares
(however described), if any, of all other outstanding transactions (including,
without limitation, shares of Common Stock reserved for issuance upon the
exercise of options) relating to shares of Common Stock entered into between the
Purchaser and the Seller on or prior to the date of such allocation,
notwithstanding any provision to the contrary in any agreement relating to any
such other transaction, as determined by the Seller.

     “Merger Event” has the meaning set forth in Section 7.01(d).

     “Nationalization” has the meaning set forth in Section 7.01(e).

     “New York Banking Day” means any day other than a Saturday, a Sunday, a
legal holiday or a day on which banking institutions are authorized or required
by law or regulation to close in The City of New York.

     “Number of Shares” has the meaning set forth in Section 1.01.

     “Obligations” has the meaning set forth in Section 9.02.

     “Other Transactions” means any existing commitments of the Purchaser or any
affiliate (other than this Transaction) with respect to delivery of shares of
Common Stock within the meaning of Paragraph 16 of EITF Issue No. 00-19,
“Determination of Whether Share Settlement is Within Control of the Issuer for
Purposes of Applying Issue No. 96-13” that the Purchaser or any of its
affiliates enters into from time to time, in each case where the Purchaser or
its affiliate has the right to net share settle such transaction or commitment
with shares of Common Stock.

8


--------------------------------------------------------------------------------

     “Payment Shares” has the meaning set forth in Section 3.01(b).

     “Private Placement Price” means the per share or per unit value of any
securities determined as set forth in Section 3.03(c).

     “Private Securities” has the meaning set forth in Section 3.03(a).

     “Purchase Date” means any Trading Day during the Contract Period on which
the Seller purchases Common Stock pursuant to Section 4.01(a) or Section
4.01(b).

     “Purchased Shares” mean, at any date, the sum of the Daily Share Purchase
Amounts for all Purchase Dates occurring prior to such date.

     “Purchaser” has the meaning set forth in the second paragraph hereto.

     “Purchaser Adjustment Amount” means an amount equal to (i) the sum of the
Settlement Prices for all Purchase Dates during the Final Adjustment Period,
minus (ii) the Strike Price multiplied by the sum of the Daily Share Purchase
Amounts for all Purchase Dates during the Final Adjustment Period, plus (iii)
the sum of the Excess Borrow Costs for each date during the Contract Period that
is not a Purchase Date.

     “Rebate Rate” shall mean, as of any date, the volume weighted average of
the daily interest rates, expressed on a per annum basis, that the Seller or an
affiliate, or counterparty to a hedging transaction with the Seller or such
affiliate, earns on all funds posted as margin or deposited as collateral
against market borrowings of Common Stock on an overnight basis in relation to
this Transaction. For the avoidance of doubt, the Rebate Rate may be a negative
number if such interest rate is zero and an additional fee is paid to the lender
of Common Stock.

     “Regulation M” means Regulation M under the Exchange Act.

     “Registration Notice Date” has the meaning set forth in Section 3.05.

     “Registration Threshold” has the meaning set forth in Section 3.06.

     “Registration Trigger Amount” has the meaning set forth in Section 3.06.

     “Remaining Shares” means, for any date, a number of shares of Common Stock
equal to the greater of (x) zero and (y) the Number of Shares minus the
Purchased Shares as of the opening of the Exchange on such date.

9


--------------------------------------------------------------------------------

     “Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

     “SEC” means the Securities and Exchange Commission.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Seller” has the meaning set forth in the second paragraph hereto.

     “Seller Adjustment Amount” means an amount equal to (i) the Strike Price
multiplied by the sum of the Daily Share Purchase Amounts for all Purchase Dates
during the Final Adjustment Period, minus (ii) the sum of the Settlement Prices
for all Purchase Dates during the Final Adjustment Period, minus (iii) the sum
of the Excess Borrow Costs for each date during the Contract Period which is not
a Purchase Date.

     “Seller Payment Share Purchase Period” has the meaning set forth in Section
3.01(d).

     “Settlement Date” means, as applicable, the Adjustment Settlement Date or
the Final Settlement Date.

     “Settlement Interest” means interest on the applicable Adjustment Amount at
a rate per annum equal to the LIBOR Rate for the applicable Adjustment Date, for
the period from and including the applicable Adjustment Date to but excluding
the applicable Settlement Date or other date when the applicable Adjustment
Amount is paid.

     “Settlement Price” means, for any Purchase Date, the total price paid by
Seller for shares of Common Stock purchased pursuant to Section 4.01(a) or
Section 4.01(b).

     “Settlement Price per Share” means, for any Purchase Date, the Settlement
Price for such Purchase Date, divided by the Daily Share Purchase Amount for
such Purchase Date.

     “Share Deficit Notice Date” has the meaning set forth in Section 3.04(a).

     “Share De-listing Event” has the meaning set forth in Section 7.01(c).

     “Shelf Registration Request” has the meaning set forth in Section 3.06.

     “Strike Adjustment Amount” means an amount (which may be positive or
negative), with respect to any Adjustment Date, equal to (i) the sum of the
Strike Adjustment Amount Calculations for each day in the related Adjustment
Period, divided by (ii) the sum of the Daily Share Purchase Amounts for each
Purchase Date occurring during such Adjustment Period.

10


--------------------------------------------------------------------------------

     “Strike Adjustment Amount Calculation” means, for any date, the amount
(which may be positive or negative) equal to difference between:

     (1) zero, or if such date is a Purchase Date, an amount calculated
according to the following formula:



           (RS x IPP x ((LIBOR - BC - .80%) x FVFI)              -     Int. Adj.
----------------------------------------------------------------
                              360



     and (2) zero, or if such date is the first day on which the Common Stock
trades ex-dividend on the Exchange in respect of a particular dividend payment
date (such day, an “Ex-Dividend Date”), an amount calculated according to the
following formula:

(RS1x DA x FVF)



where

         RS           =        the Remaining Shares for the third immediately preceding Trading Day;
provided that if such third day is prior to the Trade Date, RS shall be
equal to zero;

         IPP          =        the Initial Purchase Price;
         BC           =        the Borrow Cost;
         FVFI         =        the Future Value Factor for such day;
         LIBOR        =        the LIBOR Rate for such day;
         Int. Adj.    =        the Interest Adjustment Amount for such day;
         RS1          =        the Remaining Shares on such Ex-Dividend Date;
         DA           =        the dividend amount per share with respect to the dividend related to such
Ex-Dividend Date, except that such amount shall not include the extent to which
dividends are paid to the Purchaser pursuant to Section 8.01; and
         FVF          =        the Future Value Factor for the related dividend
                               payment date.



     “Strike Price” means, with respect to an Interim Settlement Date or the
Final Settlement Date, an amount equal to the sum of (A) the Initial Purchase
Price plus (B) the Strike Adjustment Amount with respect to such Interim
Settlement Date or Final Settlement Date, as the case may be.

11


--------------------------------------------------------------------------------

     “Successor Exchange” has the meaning set forth in Section 7.01(c).

     “Termination Amount” has the meaning set forth in Section 7.03.

     “Termination Price” means the value of an Alternative Termination Delivery
Unit to the Seller (determined as provided in Section 3.03).

     “Termination Settlement Date” has the meaning set forth in Section 7.03.

     “Trade Date” has the meaning set forth in Section 1.01.

     “Trading Day” means any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended and (iii) during which there has not been, in the Seller’s judgment, a
material limitation in the trading of Common Stock or any options contract or
futures contract related to the Common Stock.

     “Transaction” has the meaning set forth in the first paragraph hereto.

ARTICLE 3
ADJUSTMENT OF INITIAL PURCHASE PRICE

     Section 3.01. Purchase Price Adjustment. (a) On the Final Settlement Date,


            (i)     if the Purchaser Adjustment Amount is greater than zero, as
an adjustment to the Initial Purchase Price, the Purchaser shall pay to the
Seller the Purchaser Adjustment Amount plus Settlement Interest in the manner
provided in clause (b) of this Section 3.01; and


            (ii)     if the Seller Adjustment Amount is greater than zero, as an
adjustment to the Initial Purchase Price, the Seller shall pay to the Purchaser
the Seller Adjustment Amount in the manner provided in clause (c) of this
Section 3.01.


  (b)


            (i)     Payment of the Purchaser Adjustment Amount, if any, plus
Settlement Interest shall be in cash or validly issued shares of Common Stock
(“Payment Shares”), as the Purchaser shall elect, which binding election shall
be made at least five scheduled Trading Days prior to the Expiration Date and
communicated to the Seller in writing; provided that the Purchaser shall not
have the right to elect payment in Payment Shares unless (A) the representations
and warranties made by Purchaser to the Seller in Section 5.01 (including
without limitation, the representation and warranty in clause (b) thereof) are
true and correct as of the date the Seller makes such election, as if made on
such date, and (B) the Purchaser has not taken any action that would make
unavailable (x) the exemption set forth in Section 4(2) of the Securities Act,
for the sale of any Payment Shares by the Purchaser to the Seller or (y) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Payment Shares by the Seller. If the
Purchaser fails to make such election prior to such day, it shall be deemed to
have elected settlement in cash.


12


--------------------------------------------------------------------------------


            (ii)     Notwithstanding any election by the Purchaser to make
payment in Payment Shares, at any time prior to the time the Seller (or any
affiliate of Seller) has contracted to resell such Payment Shares, the Purchaser
may deliver in lieu of such Payment Shares an amount in cash equal to the
Purchaser Adjustment Amount plus Settlement Interest, in the manner set forth in
Section 3.01(e).


            (iii)     If the Purchaser elects to pay any Purchaser Adjustment
Amount in Payment Shares, then on the Final Settlement Date, the Purchaser shall
deliver to the Seller a number of Payment Shares equal to the quotient of (A)
Purchaser Adjustment Amount plus Settlement Interest divided by (B) the Private
Placement Price (determined in accordance with Section 3.03(c)); provided that
Purchaser shall not be required to deliver Payment Shares in excess of the
number of Maximum Delivery Shares except to the extent that the Purchaser has at
such time authorized but unissued shares of Common Stock not reserved for Other
Transactions.


     (c) Payment of the Seller Adjustment Amount, if any, shall be in cash or
Payment Shares, as the Purchaser shall elect, which such binding election shall
be made at least five Trading Days prior to the Expiration Date and communicated
to the Seller in writing. If the Purchaser fails to make such election prior to
such day, it shall be deemed to have elected settlement in cash.

     (d) If the Purchaser elects to receive the Seller Adjustment Amount in
Payment Shares then (x) the Seller shall, beginning on the first Trading Day
following the Expiration Date and ending when the Seller shall have satisfied
its obligations under this clause (the “Seller Payment Share Purchase Period”),
purchase (subject to the provisions of Section 4.01(d) and Section 4.02 hereof)
shares of Common Stock with an aggregate value (which such value shall be
determined by the prices at which the Seller purchases such shares plus a
commission of $.04 per share) equal to the Seller Adjustment Amount and (y) the
Seller shall deliver such shares of Common Stock to the Purchaser on the
settlement dates relating to such purchases.

13


--------------------------------------------------------------------------------

     (e) If the Purchaser elects to receive the Seller Adjustment Amount in cash
or to pay the Purchaser Adjustment Amount in cash, then payment of the Purchaser
Adjustment Amount plus Settlement Interest shall be made by wire transfer of
immediately available U.S. dollar funds on the Final Settlement Date.

     Section 3.02. Interim Purchase Price Adjustment. (a)If on any date the
Interim Adjustment Trigger is equal to or greater than 3% of the total number of
shares of Common Stock outstanding on such date, then at any time after such
date, the Seller shall have the right to declare any scheduled Trading Day to be
an “Interim Adjustment Date” upon notice to the Purchaser.

     (b)


            (i)     On any Adjustment Settlement Date, the Purchaser shall pay
the corresponding Interim Adjustment Amount plus Settlement Interest in either
cash or Payment Shares, as the Purchaser shall elect, which binding election
shall be made no later than the Trading Day following the Interim Adjustment
Date and communicated to the Seller in writing; provided that the Purchaser
shall not have the right to elect payment in Payment Shares unless (A) the
representations and warranties made by Purchaser to the Seller in Section 5.01
(including without limitation, the representation and warranty in clause (b)
thereof) are true and correct as of the date the Seller makes such election, as
if made on such date, and (B) the Purchaser has not taken any action that would
make unavailable (x) the exemption set forth in Section 4(2) of the Securities
Act, for the sale of any Payment Shares by the Purchaser to the Seller or (y) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Payment Shares by the Seller. If the
Purchaser fails to make such election prior to such day, it shall be deemed to
have elected settlement in cash.


            (ii)     Notwithstanding any election by the Purchaser to make
payment in Payment Shares, at any time prior to the time the Seller (or any
affiliate of Seller) has contracted to resell such Payment Shares, the Purchaser
may deliver in lieu of such Payment Shares an amount in cash equal to the
Interim Adjustment Amount plus Settlement Interest.


            (iii)     If the Purchaser elects to pay any Interim Adjustment
Amount in Payment Shares, then on the Adjustment Settlement Date, the Purchaser
shall deliver to the Seller a number of Payment Shares equal to the quotient of
(A) such Interim Adjustment Amount plus Settlement Interest divided by (B) the
Private Placement Price (determined in accordance with Section 3.03(c));
provided that Purchaser shall not be required to deliver Payment Shares in
excess of the number of Maximum Delivery Shares, except to the extent that the
Purchaser has at such time authorized but unissued shares of Common Stock not
reserved for Other Transactions.


14


--------------------------------------------------------------------------------


     (c) If the Purchaser elects to pay the Interim Adjustment Amount in cash,
payment of such Interim Adjustment Amount plus Settlement Interest shall be made
by wire transfer of immediately available U.S. dollar funds on the Adjustment
Settlement Date.

     Section 3.03. Determination of Private Placement Price, Payment Shares and
Alternative Termination Delivery Units. If Purchaser elects to deliver Payment
Shares pursuant to Section 3.01(b) or 3.02(b) or Alternative Termination
Delivery Units pursuant to Section 7.02(a), promptly following the relevant
Interim Adjustment Date, the Expiration Date or the Early Termination Date, as
the case may be:

     (a) The Purchaser shall afford the Seller, and any potential buyers of the
Payment Shares (or, in the case of alternative termination settlement,
Alternative Termination Delivery Units) (collectively, the “Private Securities”)
designated by the Seller a reasonable opportunity to conduct a due diligence
investigation with respect to the Purchaser customary in scope for private
offerings of such type of securities (including, without limitation, the
availability of senior management to respond to questions regarding the business
and financial condition of the Purchaser and the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them), and the Seller
(or any such potential buyer) shall be satisfied in all material respects with
the results of such due diligence investigation of the Purchaser.

     (b) The Purchaser shall enter into an agreement (a “Private Placement
Agreement”) with the Seller (or any affiliate of the Seller designated by the
Seller) providing for the purchase and resale by the Seller (or such affiliate)
in a private placement (or other transaction exempt from registration under the
Securities Act) of the Private Securities, which agreement shall be on
commercially reasonable terms and in form and substance reasonably satisfactory
to the Seller (or such affiliate), and (without limitation of the foregoing)
shall:


(i) contain customary conditions, and customary undertakings, representations
and warranties (to the Seller or such affiliate, and if requested by the Seller
or such affiliate, to potential purchasers of the Private Securities);





(ii) contain indemnification and contribution provisions in connection with the
potential liability of the Seller and its affiliates relating to the resale by
the Seller (or such affiliate) of the Private Securities;


15


--------------------------------------------------------------------------------


(iii) provide for the delivery of related certificates and representations,
warranties and agreements of the Purchaser, including those necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for resales of the Private
Securities by the Seller (or such affiliate);


(iv) provide for the delivery to the Seller (or such affiliate) of customary
opinions (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Private Securities, the availability of an exemption from the Securities Act for
resales of the Private Securities by the Seller (or such affiliate), and the
lack of material misstatements and omissions in the Purchaser's filings under
the Exchange Act); and


(v) provide for the payment by the Purchaser of all fees and expenses in
connection with such sale and resale, including all fees and expenses of counsel
for the Seller or such affiliate.


     (c) The Seller shall determine the Private Placement Price (or, in the case
of alternative termination settlement, the Termination Price) in its discretion
by commercially reasonable means, which may include (without limitation):


(i) basing such price on indicative bids from investors,


(ii) taking into account any factors that are customary in pricing private sales
and any and all risks and costs in connection with the resale of the Private
Securities by the Seller (or any affiliate of the Seller designated by the
Seller), including, without limitation, a reasonable placement fee or spread to
be retained by the Seller (or such affiliate); and


(iii) in the case of alternative termination settlement, adding to such price
interest on the Termination Amount, as the case may be, at a per annum rate
equal to the LIBOR rate for the date the Private Placement Price is determined
plus 200 basis points, for the period from and including the Early Termination
Date to but excluding the Termination Settlement Date.


     (d) The Seller shall notify the Purchaser of the number of Private
Securities required to be delivered by the Seller and the Private Placement
Price (or, in the case of alternative termination settlement, the Termination
Price) by 6:00 p.m. on the day such price is determined.


16


--------------------------------------------------------------------------------

     (e) The Purchaser agrees not to take or cause to be taken any action that
would make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act, for the sale of any Private Securities by the Purchaser to the
Seller or (ii) an exemption from the registration requirements of the Securities
Act reasonably acceptable to the Seller for resales of Private Securities by the
Seller.

     (f) The Purchaser expressly agrees and acknowledges that the public
disclosure of all material information relating to the Purchaser is within the
Purchaser’s control and that the Purchaser shall promptly so disclose all such
information during the period from and including any Adjustment Date to and
including the corresponding Extended Settlement Date.

     Section 3.04 Continuing Obligation To Deliver Shares. If a Deficit Amount
exists at any time, the Purchaser shall, to the extent that the Purchaser has at
such time authorized but unissued shares of Common Stock not reserved for Other
Transactions, promptly notify the Seller thereof (the date of such notice, a
“Share Deficit Notice Date”) and shall deliver to the Purchaser a number of
shares of Common Stock (“Deficit Shares”) equal to the quotient of (i) the
Deficit Amount divided by (ii) the per share value of the Deficit Shares
(determined as provided below); provided that the Purchaser may, at its
election, pay any Deficit Amount to the Seller (or any affiliate of the Seller
designated by the Seller) in cash.

     (b) If the Purchaser delivers Deficit Shares pursuant to Section 3.04(a),
the provisions of Section 3.03 shall apply, mutatis mutandis, except that:


            (i)     each reference to “Interim Adjustment Date”, “Adjustment
Date”and “Early Termination Date”, as applicable, shall be deemed to be a
reference to “Share Deficit Notice Date”;


            (ii)      the definition of “Private Securities” shall be deemed to
include the “Deficit Shares”;


            (iii)     each reference to “Extended Settlement Date”or
“Termination Settlement Date” shall be deemed to be a reference to “Deficit
Share Delivery Date”;


            (iv)      each reference to “Adjustment Amount” or “Termination
Amount” shall be deemed to be a reference to “Deficit Amount”; and


            (v)      each reference to “Private Placement Price” shall be deemed
to be a reference to “the value of the Deficit Shares”.


17


--------------------------------------------------------------------------------


     (c) On each Deficit Share Delivery Date, the Purchaser shall deliver to the
Seller the Deficit Shares for such Deficit Share Delivery Date.

     (d) The Purchaser agrees to use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased to an amount
sufficient to permit the Purchaser to fulfill its obligations under this Section
3.04.

     Section 3.05. Registration Option. Notwithstanding anything to the contrary
in this Agreement, if the Purchaser elects to deliver Payment Shares pursuant to
Section 3.01(b) or 3.02(b), Deficit Shares pursuant to Section 3.04(a) or
Alternative Termination Units pursuant to Section 7.02(a), the Seller shall have
the right to require the Purchaser to use its best efforts to comply with the
Registration Procedures set forth in Exhibit B by delivery of written notice to
the Purchaser at any time following the date of delivery of the Purchaser’s
election to deliver Payment Shares or Alternative Termination Delivery Units
(the date of delivery of such notice by the Seller, the “Registration Notice
Date”).

     Section 3.06. Registration Statement Trigger. If on any date the Interim
Adjustment Trigger is equal to or greater than 2% of the total number of shares
of Common Stock outstanding on such date (the “Registration Threshold”), the
Seller shall have the right to request (the “Shelf Registration Request”) that
the Purchaser (and upon such request the Purchaser shall) use its best efforts
to, as promptly as possible, file a Registration Statement (as defined in clause
(b) of Exhibit B) for an offering, to be made on a continuous basis pursuant to
Rule 415 (or any similar or successor rule), if available, under the Securities
Act, covering the public resale by the Seller of Registered Securities (as
defined in clause (b) of Exhibit B); provided that no such filing shall be
required pursuant to this Section 3.06 if the Purchaser shall have filed a
similar registration statement with unused capacity at least equal to the
Registration Trigger Amount, and such registration statement has been declared
by the SEC on or prior to the date the Shelf Registration Request is made and no
stop order is in effect with respect to such registration statement as of the
date the Shelf Registration Request is made. Such Registration Statement shall
cover the sale of Common Stock in an amount at least equal to 200% of the
Interim Adjustment Amount used in the calculation of the Interim Adjustment
Trigger on the date the Interim Adjustment Trigger equals or exceeds the
Registration Threshold (the “Registration Trigger Amount”). The Purchaser shall
use its best efforts to cause such Registration Statement to be declared
effective by the SEC as promptly as possible.

ARTICLE 4
MARKET PURCHASES

     Section 4.01. Purchases By The Seller. From time to time during the
Discretionary Purchase Period, the Seller shall purchase, in its discretion and
subject to Section 4.02, shares of Common Stock, not to exceed, in the
aggregate, the Number of Shares.

18


--------------------------------------------------------------------------------


     (b) If the aggregate number of shares of Common Stock purchased by the
Seller pursuant to Section 4.01(a) during the Discretionary Purchase Period is
less than the Number of Shares, then on each Trading Day during the Averaging
Period, the Seller shall, subject to Section 4.02, use its reasonable efforts to
purchase a number of shares of Common Stock at least equal to 50% of the number
of shares of Common Stock that could be purchased (exclusive of block purchases)
on such Trading Day by or for the Purchaser of an Affiliated Purchaser pursuant
to the limitations imposed by clauses (b)(2), (b)(3), (b)(4) and (c) of Rule
10b-18; provided that the number of shares of Common Stock purchased on any
Trading Day shall not exceed the Remaining Shares.

     (c) Promptly following each week during the Contract Period, the Seller
shall notify the Purchaser of the Daily Share Purchase Amount and the Settlement
Price for each Purchase Date during the previous five Trading Days.

     (d) It is understood that during the Contract Period and during any Seller
Payment Share Purchase Period, the Seller will purchase shares of Common Stock
pursuant to this Agreement. The timing of such purchases by the Seller, the
price paid per share of Common Stock pursuant to such purchases and the manner
in which such purchases are made, including without limitation whether such
purchases are made on any securities exchange or privately, shall be within the
discretion of the Seller. The Seller and the Purchaser each agree that the
Seller shall use reasonable efforts to make all purchases of Common Stock in a
manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3), (b)(4) and (c) of Rule 10b-18 as if such rule were applicable to such
purchases. For this reason, the Purchaser shall, at least one day prior to the
first day of the Contract Period, notify the Seller of the total number of
shares of Common Stock purchased in Rule 10b-18 purchases of blocks by or for
the Purchaser or any of its Affiliated Purchasers during each of the four
calendar weeks preceding such day (“Rule 10b-18 purchase” and “blocks” each
being used as defined in Rule 10b-18), which notice shall be substantially in
the form set forth as Exhibit A hereto.

     Section 4.02. Suspension Of Purchases. If the Seller, in its discretion,
determines that it is appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by the Seller) for the Seller to refrain from purchasing
Common Stock on any Trading Day during (i) the Contract Period or (ii) any
Seller Payment Share Purchase Period, the Seller shall not purchase Common Stock
hereunder on such Trading Day. If such Trading Day is during (i) the Averaging
Period or (ii) any Seller Payment Share Purchase Period, the Seller shall notify
the Purchaser upon the exercise of the Seller’s rights pursuant to this Section
4.01(a) and shall subsequently notify the Purchaser on the day the Seller
believes that the Seller may resume purchasing Common Stock. The Seller shall
not communicate to the Purchaser the reason for the Seller’s exercise of its
rights pursuant to this Section 4.01(a).

19


--------------------------------------------------------------------------------


     (b) If the Purchaser shall have elected to deliver Payment Shares pursuant
to Section 3.02(b), the Seller shall refrain from purchasing Common Stock in
connection with this Transaction during the period from and including the date
the Purchaser makes such election to and including the Adjustment Settlement
Date.

     (c) Prior to the opening of trading on the Exchange on any Trading Day, the
Purchaser may, by telephonic notice (which telephonic notice shall be followed
immediately by written notice) to the Seller, designate a number of consecutive
Trading Days as a “Blackout Period.” The Purchaser agrees to provide such notice
whenever the Purchaser comes in possession of any material nonpublic information
regarding the Purchaser. Any notice provided under this Section 4.02(c) shall
not specify, and the Purchaser shall not otherwise communicate to the Seller,
the reason for the Purchaser’s declaration of a Blackout Period. Upon receipt of
notice of the commencement of any Blackout Period, Seller shall immediately
cease making any purchases of Common Stock in connection with this Transaction
until the Blackout Period has ended, and the Seller’s obligations to purchase
Common Stock pursuant to Section 4.01(b) or to deliver Common Stock with respect
to a settlement hereunder shall be suspended during the duration of such
Blackout Period. The Purchaser may designate no more than two Blackout Periods
and the aggregate number of days of all Blackout Periods designated pursuant to
this Section shall not exceed five Trading Days. The Purchaser agrees that for
every Trading Day during the Contract Period, other than a Trading Day during a
Blackout Period designated pursuant to this Section 4.01(c), the representation
and warranty made by the Purchaser to the Seller in Section 6(b) shall be true
and correct on each such Trading Day, as if made on such Trading Day.

     (d) The Purchaser agrees that neither the Purchaser nor any of its
affiliates or agents shall make any distribution (as defined in Regulation M) of
Common Stock, or any security for which the Common Stock is a reference security
(as defined in Regulation M), on any Trading Day during the Contract Period or
any Seller Payment Share Purchase Period.

     (e) If, as set forth in this Section 4.02, there is a suspension of a day
on which the Seller is obligated to make purchases or deliveries of stock in
settlement of this Transaction, the Seller shall make appropriate adjustments to
the terms of this Transaction as it deems commercially reasonable, in its sole
discretion.

     Section 4.03. Purchases Of Common Stock By The Purchaser. The Purchaser
shall not, and shall cause its affiliates and affiliated purchasers (each as
defined in Rule 10b-18) not to, directly or indirectly (including by means of a
derivative instrument) enter into any transaction to purchase any shares of
Common Stock during the Contract Period and thereafter until all payments or
deliveries of shares of Common Stock pursuant to Section 3.01 above or Section
7.02 below have been made.

20


--------------------------------------------------------------------------------

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     Section 5.01. Representations, Warranties And Agreements Of The Purchaser.
The Purchaser represents and warrants to, and agrees with, the Seller that:

     (a) Solvency. (i) The assets of the Purchaser at their fair valuation
exceed the liabilities of the Purchaser, including contingent liabilities; (ii)
the capital of the Purchaser is adequate to conduct the business of the
Purchaser; and (iii) to the best of its knowledge, the Purchaser has the ability
to pay its debts and obligations as such debts mature and does not intend to, or
believes that it will, incur debt beyond its ability to pay as such debts
mature.

     (b) Disclosure. On the date hereof, the reports and other documents filed
by the Purchaser with the Commission pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading. The Purchaser is not, as of the date hereof, in possession
of any material nonpublic information regarding the Purchaser.

     (c) Nature of Shares Delivered. Any shares of Common Stock or Alternative
Termination Delivery Units delivered to the Seller pursuant to this Agreement,
when delivered, shall have been duly authorized and shall be duly and validly
issued, fully paid and nonassessable and free of preemptive or similar rights,
and such delivery shall pass title thereto free and clear of any liens or
encumbrances.

     (d) No Facilitation of Distribution. The Purchaser is not entering into
this Confirmation to facilitate a distribution of the Common Stock (or any
security convertible into or exchangeable for Common Stock) or in connection
with a future issuance of securities.

     (e) No Manipulation. The Purchaser is not entering into this Confirmation
to create actual or apparent trading activity in the Common Stock (or any
security convertible into or exchangeable for Common Stock) or to manipulate the
price of the Common Stock (or any security convertible into or exchangeable for
Common Stock).

21


--------------------------------------------------------------------------------

     (f) Required Filings. Purchaser has made and will make all required filings
with the SEC, any securities exchange or any other regulatory body with respect
to the Transaction contemplated hereby.

     (g) Regulation M. The Purchaser is not on the date hereof engaged in a
distribution, as such term is used in Regulation M.

     (h) Board Authorization. The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly announced, solely for the purposes stated in such board
resolution and public disclosure. There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.

     SECTION 5.02. Additional Representations, Warranties And Agreements. The
Purchaser and Seller represent and warrant to, and agree with, each other that:

     (a) Agency. Each party acknowledges that J.P. Morgan Securities Inc. has
acted as agent on behalf of the Seller in effecting this Transaction. Each party
acknowledges that J.P. Morgan Securities Inc. shall have no liability to either
party under this Agreement.

     (b) Non-Reliance. Each party has entered into this Transaction solely in
reliance on its own judgment. Neither party has any fiduciary obligation to the
other party relating to this Transaction. In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating to this
Transaction or any other matters relating to this Transaction. Neither party
shall have any responsibility or liability whatsoever in respect of any advice
of this nature given, or views expressed, by it or any such persons to the other
party relating to this Transaction, whether or not such advice is given or such
views are expressed at the request of the other party. Purchaser has conducted
its own analysis of the legal, accounting, tax and other implications of this
Transaction and consulted such advisors, accountants and counsel as it has
deemed necessary.

ARTICLE 6
ADDITIONAL COVENANTS

     Section 6.01. Purchaser’s Further Assurances. The Purchaser hereby agrees
with the Seller that the Purchaser shall cooperate with the Seller, and execute
and deliver, or use its best efforts to cause to be executed and delivered, all
such other instruments, and to obtain all consents, approvals or authorizations
of any person, and take all such other actions as the Seller may reasonably
request from time to time, consistent with the terms of this Confirmation, in
order to effectuate the purposes of this Confirmation and the Transaction
contemplated hereby.

22


--------------------------------------------------------------------------------


     Section 6.02. Seller’s Further Assurances. The Seller hereby agrees with
the Purchaser that the Seller shall cooperate with the Purchaser, and execute
and deliver, or use its best efforts to cause to be executed and delivered, all
such other instruments, and to obtain all consents, approvals or authorizations
of any person, and take all such other actions as the Purchaser may reasonably
request from time to time, consistent with the terms of this Confirmation, in
order to effectuate the purposes of this Confirmation and the Transaction
contemplated hereby.

     Section 6.03. Maximum Deliverable Number Of Shares Of Common Stock. The
Purchaser shall not permit the sum of (i) the number of Maximum Delivery Shares
plus (ii) the aggregate maximum share amounts for all Other Transactions plus
(iii) the aggregate number of shares expressly reserved for any other use
(including, without limitation, shares of Common Stock reserved for issuance
upon the exercise of options or convertible debt), in each case whether
expressed as caps or as numbers of shares reserved or otherwise, to exceed at
any time the number of authorized but unissued shares of Common Stock.

ARTICLE 7
TERMINATION

     Section 7.01. Additional Termination Events. (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, Seller
determines, in its sole discretion, that it is unable or it is impracticable to
establish or maintain a hedge of its position in respect of the Transaction
(including, without limitation, any hedging transaction that may be unwound or
the cost of which to Seller may increase because Seller’s counterparty
determines that it is impracticable to establish or maintain a hedge of its
position in respect of its hedging transaction with Seller).

     (b) An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) the Closing Price shall be equal to or less than $20; (iv) the rating
accorded the Purchaser’s long-term unsecured and unsubordinated indebtedness is
downgraded to or below BB+ by Standard & Poor’s Rating Group (“S&P”) or to or
below Ba1 by Moody’s Investor Services, Inc. (“Moody’s”), or either S&P or
Moody’s ceases to rate such indebtedness; or (v) a Nationalization occurs.

     (c) A “ Share De-listing Event” means that at any time during the period
from and including the Trade Date to and including the later of the Final
Settlement Date or the Extended Settlement Date, the Common Stock ceases to be
listed on the Exchange for any reason (other than a Merger Event) and are not
immediately re-listed, as of the date of such de-listing, on another U.S.
national securities exchange (a “Successor Exchange”), provided that it shall
not constitute an Additional Termination Event if the Common Stock is
immediately re-listed on a Successor Exchange upon its de-listing from the
Exchange, and the Successor Exchange shall be deemed to be the Exchange for all
purposes. In addition, in such event, the Seller shall make any adjustments it
deems necessary to the terms of the Transaction.

23


--------------------------------------------------------------------------------

     (d) A “Merger Event” means the public announcement (by the Purchaser or
otherwise) at any time during the period commencing on the Trade Date and ending
on the Expiration Date of any (i) planned reclassification or change of the
Common Stock that will, if consummated, result in a transfer of more than 20% of
the outstanding shares of Common Stock, (ii) planned consolidation, amalgamation
or merger of the Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which the Purchaser will be the
continuing entity and which does not result in any such reclassification or
change of more than 20% of such shares outstanding), (iii) other takeover offer
for the shares of Common Stock that is aimed at resulting in a transfer of more
than 20% of such shares of Common Stock (other than such shares owned or
controlled by the offeror) or (iv) irrevocable commitment to any of the
foregoing.

     (e) A “Nationalization” means that all or substantially all of the
outstanding shares of Common Stock or assets of the Purchaser are nationalized,
expropriated or are otherwise required to be transferred to any governmental
agency, authority or entity.

     Section 7.02. Consequences Of Additional Termination Events. (a) In the
event of the occurrence or effective designation of an Early Termination Event
under the Agreement, cash settlement, as set forth in Section 7.02(b), shall
apply; provided that if the Termination Amount is payable by the Purchaser, the
Purchaser may elect (which election shall be binding) to have alternative
termination settlement, as described in Section 7.03, apply by delivery of
written notice to the Seller on the Trading Day immediately following the
Purchaser’s receipt of a notice (as required by Section 6(d) of the Agreement
following the designation of an Early Termination Date in respect of this
Transaction or in respect of all transactions under the Agreement) setting forth
the amounts payable by the Purchaser with respect to such Early Termination Date
(the date of such delivery, the “Default Notice Day”) ; provided that the
Purchaser shall not have the right to elect alternative termination settlement
unless (A) the representations and warranties made by Purchaser to the Seller in
Section 5.01 (including without limitation, the representation and warranty in
clause (b) thereof) are true and correct as of the date the Seller makes such
election, as if made on such date, and (B) the Purchaser has not taken any
action that would make unavailable (x) the exemption set forth in Section 4(2)
of the Securities Act, for the sale of any Alternative Termination Delivery
Units by the Purchaser to the Seller or (y) an exemption from the registration
requirements of the Securities Act reasonably acceptable to the Seller for
resales of Alternative Termination Delivery Units by the Seller. Notwithstanding
the foregoing, at any time prior to the time the Seller (or any affiliate of
Seller) has contracted to resell the property to be delivered upon alternative
termination settlement, the Purchaser may deliver in lieu of such property an
amount in cash equal to the Termination Amount in the manner set forth in
Section 6(d) of the Agreement.

24


--------------------------------------------------------------------------------

     (b) If cash settlement applies in respect of an Early Termination Date,
Section 6 of the Agreement shall apply and notwithstanding any election made to
the contrary in the Agreement, “Loss” (as such term is defined in the Agreement)
shall apply.

     Section 7.03. Alternative Termination Settlement. If the Purchaser elects
alternative termination settlement in respect of an Early Termination Date, in
lieu of payment of the amount payable in respect of this Transaction pursuant to
Section 6(d)(ii) of the Agreement (the “Termination Amount”), the Purchaser
shall, as soon as directed by the Seller after the Default Notice Day, deliver
to the Seller a number of Alternative Termination Delivery Units equal to the
quotient of (A) the Termination Amount divided by (B) the Termination Price;
providedthat if such quotient exceeds the number of Maximum Delivery Shares, the
number of shares of Common Stock or other securities comprising the aggregate
Alternative Termination Delivery Units shall be equal to the number of Maximum
Delivery Shares, except to the extent that the Purchaser has at such time
authorized but unissued shares of Common Stock not reserved for Other
Transactions; and provided further that if the Seller notifies the Purchaser
that delivery of the Alternative Termination Delivery Units would, in the
reasonable judgment of counsel for the Seller, present legal or regulatory
issues for the Seller that would not arise in connection with the delivery of a
lesser number of Alternative Termination Delivery Units, the Alternative
Termination Delivery Units shall be delivered over time, on dates and in amounts
that will not, in the reasonable judgment of counsel for the Seller, present
such issues.

     Section 7.04. Notice Of Default. If an Event of Default occurs in respect
of the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.

ARTICLE 8
ADJUSTMENTS

     Section 8.01. Extraordinary Cash Dividends. In the event the Purchaser
declares an extraordinary cash dividend during the Contract Period, on the
ex-dividend date for such extraordinary cash dividend the Purchaser shall pay
the Seller an amount equal to the product of (i) the per-share amount of such
extraordinary cash dividend multiplied by (ii) the Remaining Shares as of such
ex-dividend date.

25


--------------------------------------------------------------------------------

     Section 8.02. Other Dilution Adjustments. In the event of any corporate
event involving the Purchaser or the Common Stock not specifically addressed in
Section 8.01 or Section 7.01(d) above (including, without limitation, a
spin-off, a stock split, stock dividend, bankruptcy, insolvency, reorganization,
rights offering or recapitalization) or in the event that the Seller, in its
good faith judgment, determines that the adjustments described in Section 8.01
and Section 7.01(d) above will not result in an equitable adjustment of the
terms of the Transaction described herein, the terms of the Transaction
(including, without limitation, the Initial Purchase Price and the Strike Price)
described herein shall be subject to adjustment by the Seller as in the exercise
of its good faith judgment it deems appropriate under the circumstances.

ARTICLE 9
MISCELLANEOUS

     Section 9.01. Successors And Assigns.All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.

     Section 9.02. Purchaser Indemnification. (a) Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with this Confirmation or any claim, litigation, investigation or proceeding
relating thereto, regardless of whether any of such Indemnified Person is a
party thereto, and to reimburse, within 30 days, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing, provided, however, that the Indemnifying Party
shall not have any liability to any Indemnified Person to the extent that such
Obligations (i) are finally determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person (and in such case, such Indemnified Person shall promptly
return to the Indemnifying Party any amounts previously expended by the
Indemnifying Party hereunder) or (ii) are trading losses incurred by the Seller
as part of its purchases or sales of shares of Common Stock pursuant to this
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).

26


--------------------------------------------------------------------------------

     (b) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to this Section 9.02, the Indemnified Person shall promptly notify the
Indemnifying Party in writing and the Indemnifying Party, upon request of the
Indemnified Person, shall retain counsel satisfactory to the Indemnified Person
to represent the Indemnified Person and any others the Indemnifying Party may
designate in such proceeding and shall pay the fees and disbursements of such
counsel related to such proceeding. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless (i)
the Indemnifying Party and the Indemnified Person shall have mutually agreed to
the retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Person and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Party shall not, in respect of the legal
expenses of any Indemnified Person in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
Indemnified Persons and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by the Seller. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested an Indemnifying Party
to reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by the second and third sentences of this paragraph, the
Indemnifying Party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (x) such settlement is
entered into more than 30 days after receipt by such Indemnifying Party of the
aforesaid request and (y) such Indemnifying Party shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Party shall, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding.

     Section 9.03. Assignment And Transfer. Notwithstanding the Agreement,
Seller may assign (i) any of its rights or duties hereunder to any one or more
of its affiliates or (ii) the right to receive Payment Shares to any third
party, without the prior written consent of the Purchaser.

27


--------------------------------------------------------------------------------

     Section 9.04 Non-confidentiality. Seller and Purchaser hereby acknowledge
and agree that each is authorized to disclose every aspect of this Agreement and
the transactions contemplated hereby to any and all persons, without limitation
of any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.

     Section 9.05. Unenforceability And Invalidity. To the extent permitted by
law, the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.

     Section 9.06. Securities Contract. The parties hereto recognize that the
Seller is a “financial institution” within the meaning of Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further recognize that this Confirmation is a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.

     Section 9.07. No Collateral, Netting Or Setoff. Notwithstanding any
provision of the Agreement, or any other agreement between the parties, to the
contrary, the obligations of the Purchaser hereunder are not secured by any
collateral. Obligations under this Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under this Agreement, under any
other agreement between the parties hereto, by operation of law or otherwise,
and no other obligations of the parties shall be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against obligations under
this Transaction, whether arising under this Agreement, under any other
agreement between the parties hereto, by operation of law or otherwise, and each
party hereby waives any such right of setoff, netting or recoupment.

28


--------------------------------------------------------------------------------


     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.


Yours sincerely,

J.P. Morgan Securities Inc., as agent for
Morgan Guaranty Trust Company
of New York, London Brance


 


By: /s/ Stephen L. Roti
——————————————
Name: Stephen L. Roti
Title: Vice President


Confirmed as of the date
first above written:

Ultramar Diamond Shamrock Corporation


 
By: /s/ Stephen L. Roti
——————————————
Name: Stephen L. Roti
Title: Vice President


--------------------------------------------------------------------------------

EXHIBIT A

[Letterhead of Counterparty]

Morgan Guaranty Trust Company
of New York
c/o J.P. Morgan Securities Inc.
60 Wall Street, 2nd Floor
New York, New York 10260

Re:     Accelerated Purchase of Equity Securities

Ladies and Gentlemen:

     In connection with our entry into the Confirmation dated as of February 8,
2001 (the “Confirmation”) to the ISDA Master Agreement dated as of November 1,
1996, as amended and supplemented from time to time (the “Agreement”), we hereby
represent that set forth below is the total number of shares of our common stock
purchased by or for us or any of our affiliated purchasers in Rule 10b-18
purchases of blocks (all defined in Rule 10b-18 under the Securities Exchange
Act of 1934) during the four full calendar weeks immediately preceding the first
day of the Contract Period (as defined in the Agreement).

     We understand that you will use this information in calculating trading
volume for purposes of Rule 10b-18.


Yours truly yours,


Ultramar Diamond Shamrock Corporation


 
By:
——————————————
Name:
Title:


A-1


--------------------------------------------------------------------------------

EXHIBIT B


REGISTRATION PROCEDURES

     If the Seller has elected pursuant to Section 3.05 to require the Purchaser
to comply with the Registration Procedures contained in this Exhibit B with
respect to any Payment Shares, any Deficit Shares or any Alternative Termination
Delivery Units, the following provisions shall apply:

     (a) On the later of (i) the third Business Day following the applicable
Adjustment Date, Share Deficit Notice Date or the Default Notice Date, as the
case may be, and (ii) the date on which the Registration Statement is declared
effective by the SEC (the “Registered Share Delivery Date”), the Purchaser shall
deliver to the Seller a number of Payment Shares (or in the case of alternative
termination settlement, Alternative Termination Delivery Units) that will be
registered for resale in the manner set forth below (the “Subject Securities”)
equal to the quotient of (A) the applicable Adjustment Amount or the Termination
Amount, as the case may be, divided by (B) the Closing Price on the Trading Day
immediately prior to the applicable Registered Share Delivery Date or such other
number of Subject Securities as Seller may in its good faith discretion may
estimate would have a value approximately equal to the Adjustment Amount,
Deficit Amount or Termination Amount, as the case may be; provided that
Purchaser shall not be required to deliver Subject Securities in excess of the
number of Maximum Delivery Shares, except to the extent that the Purchaser has
at such time authorized but unissued shares of Common Stock not reserved for
Other Transactions.

     (b) Promptly following the Registration Notice Date, the Purchaser shall
file with the SEC a registration statement (“Registration Statement”) covering
the public resale by the Seller of the Subject Securities, any Make-Whole
Securities (as defined below) and any Deficit Shares (collectively, the
“Registered Securities”) on a continuous or delayed basis pursuant to Rule 415
(or any similar or successor rule), if available, under the Securities Act;
provided that no such filing shall be required pursuant to this paragraph (b) if
the Purchaser shall have filed a similar registration statement with unused
capacity at least equal to the applicable Adjustment Amount or Termination
Amount, as the case may be, and such registration statement has been declared by
the SEC on or prior to the Registration Notice Date and no stop order is in
effect with respect to such registration statement as of the Registration Notice
Date. The Purchaser shall use its best efforts to have such Registration
Statement declared effective by the SEC as promptly as possible.

     (c) Promptly following the Registration Notice Date, the Purchaser shall
afford the Seller a reasonable opportunity to conduct a due diligence
investigation with respect to the Purchaser customary in scope for underwritten
offerings of equity securities (including, without limitation, the availability
of senior management to respond to questions regarding the business and
financial condition of the Purchaser and the right to have made available to the
Seller for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested the Seller), and the Seller
shall be satisfied in all material respects with the results of such due
diligence investigation of the Purchaser.

B-1


--------------------------------------------------------------------------------


     (d) From the effectiveness of the Registration Statement until all
Registered Securities have been sold by the Seller, the Purchaser shall, at the
request of the Seller, make available to the Seller a printed prospectus
relating to the Registered Securities in form and substance (including, without
limitation, any sections describing the plan of distribution) satisfactory to
the Seller (a “Prospectus”, which term shall include any prospectus supplement
thereto), in such quantities as the Seller shall reasonably request.

     (e) The Purchaser shall use its best efforts to prevent the issuance of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending the use of any Prospectus and, if any such order
is issued, to obtain the lifting thereof as soon thereafter as is possible. If
the Registration Statement, the Prospectus or any document incorporated therein
by reference contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading, the Purchaser shall as promptly as practicable file any
required document and prepare and furnish to the Seller a reasonable number of
copies of such supplement or amendment thereto as may be necessary so that the
Prospectus, as thereafter delivered to the purchasers of the Registered
Securities will not contain a misstatement of a material fact or omit to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading.

     (f) On or prior to the Registered Share Delivery Date, the Purchaser shall
enter into an agreement (a “Transfer Agreement”) with the Seller (or any
affiliate of the Seller designated by the Seller) in connection with the public
resale of the Registered Securities, substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to the Seller (or such affiliate), which Transfer
Agreement shall (without limitation of the foregoing):


            (i)     contain provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, the Seller and its affiliates,


            (ii)     provide for delivery to the Seller (or such affiliate) of
customary opinions (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Registered Securities and the lack of material misstatements and omissions in
the Registration Statement, the Prospectus and the Purchaser’s filings under the
Exchange Act); and


B-2


--------------------------------------------------------------------------------


            (iii)     provide for the payment by the Purchaser of all fees and
expenses in connection with such resale, including all registration costs and
all fees and expenses of counsel for the Seller (or such affiliate).


     (g) On the applicable Adjustment Date, Share Deficit Notice Date or the
Default Notice Date, as the case may be, a balance (the “Settlement Balance”)
shall be established with an initial balance equal to the applicable Adjustment
Amount or the Termination Amount, as the case may be. Over the 20 Trading Days
immediately following the Registered Share Delivery Date, Seller shall have the
right to sell any amount of the Subject Securities, in its discretion. On each
of the ten Trading Days immediately following 20th Trading Day after the
Registered Share Delivery Date, the Seller shall sell approximately equal
amounts of Subject Securities which remain unsold on that date.

     (h) At the end of each day upon which sales have been made, the Settlement
Balance shall be (i) reduced by an amount equal to the aggregate proceeds
received by the Seller upon the sale of such Subject Securities (including
without limitation any Subject Securities sold pursuant to paragraph (h)), and
(ii) increased by an amount equal to the Seller’s funding cost with respect to
the then-current Settlement Balance (calculated at a rate per annum equal to the
LIBOR Rate for such day).

     (i) If, on any date, the Settlement Balance has been reduced to zero but
not all of the Subject Securities have been sold, no additional Subject
Securities shall be sold and the Seller shall promptly deliver to the Purchaser
(i) any remaining Subject Securities and (ii) if the Settlement Balance has been
reduced to an amount less than zero, an amount in cash equal to the absolute
value of the Settlement Balance.

     (j) If, on any date, all of the Subject Securities have been sold and the
Settlement Balance has not been reduced to zero, the Purchaser shall promptly
deliver to the Seller an additional number of Payment Shares or Alternative
Termination Delivery Units (the “Make-Whole Securities”) equal to (i) the
Settlement Balance as of such date divided by (ii) the Closing Price on the
Trading Day immediately preceding the date such Make-Whole Securities are
delivered. This clause (i) shall be applied successively until the Settlement
Balance is reduced to zero. Notwithstanding the foregoing, the Purchaser shall
not be required to deliver Make-Whole Securities in excess of the number of
Maximum Delivery Shares, except to the extent that the Purchaser has at such
time authorized but unissued shares of Common Stock not reserved for Other
Transactions.

     (k) Notwithstanding the foregoing and subject to applicable law, the Seller
may elect to terminate at any time the Registration Procedures described in this
Exhibit B, in which case the provisions of Section 3.03 shall apply as if the
Seller had never elected to require the Purchaser to comply with the
Registration Procedures contained in this Exhibit B; provided that if such
termination occurs after the Registered Share Delivery Date, Section 3.03(c)
shall not apply and paragraphs (h), (i)and (j) of this Exhibit B shall continue
to be applicable.

B-3


--------------------------------------------------------------------------------


     (l) If the number of shares of Common Stock covered by the Registration
Statement is less than the number of Registered Securities required to be
delivered pursuant to clause (a) or (j) hereof, the Purchaser shall, at the
request of the Seller, file additional registration statement(s) to register the
sale of all Registered Securities required to be delivered to the Seller.

     (m) The Purchaser shall cooperate with the Seller and use its best efforts
to take any other action necessary to effect the intent of the Registration
Procedures set forth in this Exhibit B.

B-4


--------------------------------------------------------------------------------

EXHIBIT C


OPINION OF COUNSEL TO PURCHASER

1. Purchaser is duly incorporated and validly existing as a corporation in good
standing under the laws of its jurisdiction of incorporation.

2. The Purchaser has all corporate power to enter into this Agreement and to
consummate the transactions contemplated hereby and to deliver the Common Stock
in accordance with the terms hereof. This Agreement has been duly authorized and
validly executed and delivered by the Purchaser and constitutes a valid and
legally binding obligation of the Purchaser enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer and
other laws affecting creditors’ generally from time to time in effect and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3. The execution and delivery by the Purchaser of, and the performance by the
Purchaser of its obligations, under this Agreement and the consummation of the
transactions herein contemplated, and, do not conflict with or violate (x) any
provision of the certificate of incorporation or by-laws of the Purchaser, (y)
any order or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of the Purchaser’s assets or (z) any
material contractual restriction binding on or affecting the Purchaser or any of
its assets.

4. All governmental and other consents that are required to have been obtained
by the Purchaser with respect to performance, execution and delivery of this
Agreement have been obtained and are in full force and effect and all conditions
of any such consents have been complied with, other than such consents which, if
not obtained, will not individually or in the aggregate have a material adverse
effect on the Purchaser or on the ability of the Purchaser to complete the
transactions contemplated by this Agreement.

C-1
